Exhibit (10)(xi)

Northern Partners Incentive Plan – APAC Plan

1. Purpose of Plan

 

  •  

The purpose of the Northern Partners Incentive Plan (the “Plan”) is to promote
the achievement of superior financial and operating performance of Northern
Trust Corporation and its subsidiaries (hereinafter referred to as “Northern
Trust”), and further the objective of delivering unrivaled service quality to
its clients and partners through the awarding of incentive payments to selected
employees.

 

  •  

The Plan supercedes all incentive plans previously established or maintained by
Northern Trust providing for any form of incentive, bonus or commission
compensation, including, but not limited to the 2003 Annual Performance, Annual
Incentive, and respective Business Unit Specialized Incentive Plans.1 No further
awards will be made under any such predecessor plans for any period after
June 30, 2004.

2. Plan Year / Effective Date / Termination

 

  •  

The Plan Year is the calendar year from January 1 to December 31.

 

  •  

The Plan was adopted by the Board of Directors of Northern Trust Corporation on
July 19, 2004.

 

  •  

The Plan shall remain in effect until terminated by the Board of Directors of
Northern Trust Corporation.

3. Plan Performance Periods

 

  •  

Under the Plan, incentives may be determined and paid on a quarterly,
semi-annual, or an annual basis, depending upon the incentive category to which
a participant is assigned and the structure of the potential award determined
for the participant. The applicable performance periods and frequency of award
payments are determined by Business Unit management.

 

  •  

The performance periods for the Plan Year for incentives with quarterly payments
are as follows:

 

  •  

January 1 to March 31;

 

1 

However, nothing herein shall be interpreted to supercede the Management
Performance Plan.



--------------------------------------------------------------------------------

  •  

April 1 to June 30;

 

  •  

July 1 to September 30; and

 

  •  

October 1 to December 31.

 

  •  

The performance periods for the Plan Year incentives with semi-annual payments
are as follows:

 

  •  

January 1 to June 30; and

 

  •  

July 1 to December 31.

 

  •  

The performance period for all other awards under the Plan is the Plan Year,
unless otherwise approved by the Executive Vice President of Human Resources.

4. Eligibility / Participation

 

  •  

Participants in the Plan for the Plan Year are those employees designated by
their respective Business Units as eligible to participate in the Plan.
Participants are generally designated at the beginning of the Plan Year. In
addition, those employees who have a change in job duties are promoted, or who
are hired during the performance period may be considered for inclusion and
designated by their respective Business Units for partial Plan Year
participation.

 

  •  

Designation for participation in this Plan for one Plan Year or a portion
thereof does not establish eligibility for participation in any subsequent Plan
Year or for any form of incentive, bonus or commission compensation with respect
to any subsequent period.

 

  •  

Participants are assigned for the Plan Year to one of the following incentive
categories within the Plan as their primary eligibility for their current role.
However, participants may receive payments under multiple incentive categories
within a Plan Year:

 

  •  

Northern Performance Incentives

 

  •  

Northern Sales Incentives

 

  •  

Northern Technical Incentives

5. Award Targets

 

  •  

An award target, generally expressed as a percent of a participant’s base salary
at the beginning of the Plan Year, will be communicated to each participant
annually as a potential award goal provided that Corporate and Business Unit
goals and individual performance expectations are achieved.

 

2



--------------------------------------------------------------------------------

  •  

The award and payment of any incentive amount is at the absolute discretion of
Northern Trust. Management has the discretion not to award participants an
incentive payout or to reduce the amount of the incentive payout if either
Corporate, Business Unit or individual performances are not in line with
expectations or due to any other reason as the Management deems fit in its sole
discretion. This may mean that, regardless of individual performance, where
Corporate or Business Unit performance is not in line with expectations (or any
other factors as Northern Trust determines appropriate), participants may
receive no payout.

6. Individual Performance Measures

 

  •  

Each participant will receive performance expectations, including a risk
management expectation, for the Plan Year that will consist of both objective
goals and subjective performance assessments.

 

  •  

Each participant’s manager will establish the participant’s performance
expectations as early in the Plan Year as practicable.

 

  •  

Weighting of each individual performance expectation will be determined by the
participant’s manager, with the exception that the risk management expectation
cannot be weighted less than 10%.

7. Plan Funding

 

  •  

At the beginning of each Plan Year, the Compensation and Benefits Committee of
the Board of Directors of Northern Trust Corporation will determine a Corporate
Earnings Target and projected funding for awards under the Plan. Likewise,
Business Unit management will determine appropriate earnings targets,
performance standards, and projected funding for awards to Plan participants in
their respective Business Unit. Management reserves the right to either increase
or decrease the original projected funding amount for the Corporate and Business
Unit levels due to actual results and each Business Unit’s relative contribution
to actual results, effective risk management, or for any other reason as
Management deems fit in its sole discretion. Where funding is reduced in respect
of Corporate or Business Unit amounts, this may result in no incentive payout,
regardless of individual performance or any other factors. In addition, the
funding amount is subject to final approval by, and may be further reduced by,
the Committee after the end of the performance period, as described at
Section 10, below.

8. Individual Award Determination

 

  •  

All awards (if any) are impacted by available Plan funding, as determined and
adjusted by Corporate and Business Unit management in its discretion.

 

  •  

Awards (if any) are determined by Business Unit management after the end of the
applicable performance period, based upon an assessment of individual
performance during the applicable performance period, taking into consideration:

 

  •  

Individual performance expectations, including the risk management expectation;

 

3



--------------------------------------------------------------------------------

  •  

Overall contribution to Corporate and Business Unit earnings, relative to peers;
and

 

  •  

Competitiveness of a participant’s total compensation; and

 

  •  

The participant has not served or been served with notice to terminate the
participant’s employment prior to the first day in February after the close of
the plan year.

 

  •  

Formula-driven performance measures are one of several factors for determination
of award amounts. Both quantitative and qualitative performance criteria will be
used to evaluate performance. Thus, management has the full discretion both
during and after the performance period, up until the actual settlement of the
award, as described in Paragraph 10, not to make an award or to adjust all
awards up or down based on subjective performance evaluation, funding
considerations, and any other factors which management, in its absolute
discretion, determines appropriate.

 

  •  

In addition to the foregoing, all awards must also comply with applicable
regulatory requirements and may be risk-adjusted within management’s discretion
for all individual employees or groups of employees who, individually or
collectively, may expose Northern Trust Corporation to more substantial amounts
of risk.

9. Conditions on Eligibility for Payment of Awards.

 

  •  

In order for a participant to be eligible for payment of an award, except as
specifically set forth below, the participant must continue in employment with
Northern Trust and the Business Unit that designated him or her as a
participant, and contribute toward achievement of Corporate and Business Unit
goals, throughout the applicable performance period and not be under notice of
termination (whether given by him or Northern Trust). .

 

  •  

A participant who was designated by a Business Unit and transfers to another
Business Unit during the applicable performance period may, as determined by
management of the transferring Business Unit in its sole discretion, be
determined eligible for a pro-rata payment of an award for work performed during
the performance period for the transferring Business Unit, provided that
Corporate and Business Unit goals and individual performance expectations, and
any other factors which Northern Trust may determine applicable, are achieved.
Payment of such pro-rata awards will be made at the same time all other awards
are paid for such performance period.

 

  •  

In order for a participant to be eligible for consideration for payment of an
award, the participant must continue employment with Northern Trust in good
standing during the entire performance period established for the award. Good
standing means:

 

  •  

The participant has satisfactorily met performance expectations, including risk
management performance expectations, as determined by the participant’s manager;

 

4



--------------------------------------------------------------------------------

  •  

The participant has complied with all Northern Trust policies and standards of
conduct;

 

  •  

The participant has not engaged in any activity competitive with Northern
Trust’s business or otherwise detrimental to Northern Trust’s business; and

 

  •  

The participant has not served or been served with notice to terminate the
participant’s employment.

 

  •  

Notwithstanding the foregoing, management may, in its absolute discretion,
determine that a pro-rata award will be paid in the event of termination of
employment with Northern Trust by a participant on account of death, disability
(as defined below), retirement (as defined below), or involuntary termination by
Northern Trust without cause (as defined below), such as job elimination or
redundancy, taking into consideration the portion of the performance period
worked by the participant, the individual performance of the participant during
such portion of the performance period worked, and the availability of
Corporate, Business Unit and individual performance measurements as of the date
of termination and any other factors as Northern Trust may from time to time
take into account.

 

  •  

For this purpose, “cause” means the participant’s conviction for a criminal
offence (other than a minor road traffic offence); the employee being prevented
by regulatory requirements from carrying out his duties; or a determination by
management that the participant has failed to meet performance expectations to
the extent that termination, whether with or without notice is warranted; the
participant has violated Northern Trust policies or standards of conduct to the
extent that termination with or without notice is warranted; the participant has
been negligent to a material extent with respect to his or her responsibilities;
the participant has been engaged in fraud upon Northern Trust, or has disclosed
Northern Trust confidential or proprietary information to an unauthorized
person, or his or her actions amount to misconduct under common law.

 

  •  

For this purpose, termination on account of “retirement” means termination of
the participant’s employment by reason of the participant having qualified for
Normal or Early Retirement Pension benefits under any of Northern Trust’s Asia
pension plans.

 

  •  

For this purpose, termination on account of “disability” means the participant’s
employment is terminated pursuant to Northern Trust’s Long Term Ill Health
Procedure as amended from time to time.

 

  •  

In no circumstances will a pro-rata award or any accrued and retained but unpaid
award be paid to a participant who terminates employment by resigning before the
end of the applicable performance period or whose employment is terminated by
Northern Trust for cause (as defined above).

 

  •  

A participant who is terminated with cause (as defined above) after the end of
the Plan Year but before the date of payment will forfeit entitlement to any
unpaid award (and termination includes having received notice of termination).

 

5



--------------------------------------------------------------------------------

  •  

A participant who resigns after the end of the Plan Year but prior to the first
day in February (or the first day of January if a resident of India) after the
close of the plan year will forfeit entitlement to any unpaid award (and
resignation includes having given notice of resignation).

10. Payment of Awards

 

  •  

After the end of the performance period, Northern Trust shall make
recommendations with respect to the final funding amount for the performance
period, and whether each Participant’s award shall be settled in cash, a grant
of equity-based compensation (e.g., restricted stock units or options) under the
Northern Trust Corporation 2012 Stock Plan, or a combination thereof. Such
recommendations (including the terms and conditions of each equity grant, which
may include, but are not limited to, a deferred vesting schedule and possible
forfeiture upon the occurrence of specified events (such as termination of
employment, regulatory events, risk based events or behaviors, or changes in
business conditions)), are subject to the review and approval of the
Compensation and Benefits Committee of the Board of Directors of Northern Trust
Corporation, and no grant of any equity award shall occur until the date of
Committee action.

 

  •  

Notwithstanding anything herein to the contrary, until the date of settlement of
the award (whether by actual payment in cash and/or the grant by the Committee
of equity-based compensation in accordance with the preceding paragraph),
Northern Trust may in its absolute discretion reduce or eliminate any award.

 

  •  

It is intended that all cash-settled awards made under the Plan shall constitute
short-term deferrals for purposes of the regulations issued under Code
Section 409A, and shall be paid within the deadline for short term deferrals,
that all other awards hereunder shall constitute short-term deferrals for
purposes of the regulations under Code Section 409A or comply with that Code
Section and the regulations thereunder, and all provisions of this Plan shall be
interpreted in all events in a manner consistent with such intent, to the extent
409A could apply.

11. Administration

 

  •  

The Plan shall be administered by the Executive Vice President of Human
Resources and the Compensation Division of the Human Resources Department.
Subject to the provisions of the Plan, the Executive Vice President of Human
Resources shall be authorized to interpret the Plan, to establish, amend, and
rescind rules and regulations relating to the Plan, and to make all other
determinations necessary or advisable for the administration of the Plan. The
determination of the Executive Vice President of Human Resources in the
administration of the Plan, as described herein, shall, upon consultation with
members of the Management Group, be final and conclusive. The Executive Vice
President of Human Resources shall be responsible for final approval of all
awards to be paid under the Plan.

 

  •  

Responsibilities of the Compensation Division of the Human Resources Department:

 

  •  

Guide incentive award determinations;

 

6



--------------------------------------------------------------------------------

  •  

Review and monitor financial accruals in conjunction with the Controller’s
Department;

 

  •  

Prepare communications to Plan participants;

 

  •  

Participate in a yearly review of all compensation plans so that the designs do
not encourage imprudent risk taking;

 

  •  

Participate in a yearly assessment of the full range of inherent risks in order
to identify those partners whose responsibilities might lead to imprudent
risk-taking; and

 

  •  

Direct processing of incentive awards.

 

  •  

Business Unit Responsibilities:

 

  •  

Identification of Plan participants;

 

  •  

Prepare and communicate individual performance expectations;

 

  •  

Determine and recommend awards for approval by Business Unit Head; and

 

  •  

Communicate award decisions to participants

 

  •  

Risk Management Responsibilities

 

  •  

Participate in a yearly review of all compensation plans so that the designs do
not encourage imprudent risk taking;

 

  •  

Undertake a yearly assessment of the full range of inherent risks in order to
identify those partners whose responsibilities might lead to imprudent
risk-taking;

 

  •  

Participate in the design of any NPIP Addendum and any other new or revised
incentive plan to assess plans’ effectiveness in balancing imprudent risk
taking; and

12. Contractual Rights

 

  •  

Neither the Plan, nor any action taken thereunder, shall be construed as
creating a contract or any contractually enforceable rights to any employee,
retiree, terminated employee, or other person. The Plan is entirely
discretionary in nature; the award of any incentive and its amount will be at
Northern Trust’s absolute discretion. No employee, retiree, terminated employee
or other person shall have any claim or right to be designated a participant or
granted an award under the Plan. No participant, or any other person claiming a
right under the Plan, shall have any right to any specific assets of Northern
Trust, regardless of whether Northern Trust establishes an account for purposes
of accumulating funds to be used for payment of Plan awards. Neither the Plan,
nor any action taken thereunder, shall be construed as giving any employee or
other person any right to be retained in the

 

7



--------------------------------------------------------------------------------

 

employ of Northern Trust. For India participants, any award made under this Plan
are not and shall not be deemed or construed to be wages, allowance,
compensation or benefits payable to the employee either under their contract of
employment or under any applicable law

13. Other Provisions

The following miscellaneous provisions are applicable to the Plan:

 

  •  

Except in the event of death of a participant, the rights and interests of the
participant under the Plan shall not be assigned, encumbered, or transferred. In
the event of the death of a participant, the Plan will be administered in
accordance with applicable local rules.

 

  •  

All awards are subject to legally required withholdings and deductions.

 

  •  

All questions pertaining to the validity, construction, interpretation and
administration of the Plan and any award hereunder shall be determined in
conformity with the applicable local laws of the jurisdiction in which the
employee primarily provides services.

14. Internal Audit

 

  •  

All awards may be subject to review and approval by the Auditing Department and
final review and approval by the Executive Vice President of Human Resources,
prior to any award distribution.

15. Plan Amendment and Termination

 

  •  

Northern Trust reserves the right to suspend or terminate the Plan, or to amend
any or all of the provisions of the Plan, at any time, including during a
performance period and without prior notice to participants. The Board of
Directors of Northern Trust Corporation shall approve any material amendments to
the Plan. The Executive Vice President of Human Resources shall have the
authority to make any non-material amendments to the Plan or amendments deemed
required, authorized or desirable under applicable statutes, regulations or
rulings without the approval of the Board of Directors of Northern Trust
Corporation. In the event of termination of the Plan, only awards determined for
completed performance periods and which are approved by the Executive Vice
President of Human Resources shall be payable.

 

8